Back to Form 8-K [form_8-k.htm]

--------------------------------------------------------------------------------


Exhibit 10.1
 
 
AHCA CONTRACT NO. FA521
AMENDMENT NO. 11


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the "Vendor", is hereby amended as
follows:


1. Standard Contract, Section II., Item A., Contract Amount, the first sentence
is hereby amended to now read:


To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $949,132,611.00 (an increase of $111,965,355.00), subject
to availability of funds.


2. Standard Contract, Section III., Item A., Effective/End Date, is hereby
amended to extend the end date of the Contract to August 31, 2006.


3. Standard Contract, Section III., Item C.2. is hereby amended as follows:



 
2.
The Vendor’s Contract Manager’s name, address and telephone number for this
Contract is as follows:



Imtiaz Sattaur
Healthease of Florida, Inc.
8735 Henderson Road, Ren 1
Tampa, FL 33634
(813) 290-6200 Ext. 3760


4. Attachment I, Section 90.0, Payment and Authorized Enrollment Levels, is
hereby deleted in its entirety and replaced with the following:


90.0 PAYMENT AND AUTHORIZED ENROLLMENT LEVELS
 

 
a.
The Agency assigns the Plan an authorized maximum enrollment level for each
operational county, and the Agency shall pay the Plan capitation payments for
each Agency operational area, in accordance with the following table. The Agency
shall pay the Plan capitation payments based on the Agency operational area (or
rate zone) age group, gender and authorized services, in accordance with
Attachment VIII-B, July 1, 2006 - August 31, 2006 HMO Rates.




 
b.
The authorized maximum enrollment level is in effect as of July 1, 2006, or upon
Contract execution, whichever is later. The Agency must approve in writing any
increase in the Plan’s maximum enrollment level for each operational county.
Such approval shall not be unreasonably withheld, and shall be based on the
Plan’s satisfactory performance of terms of the Contract and approval of the
Plan’s administrative and service resources, as specified in this Contract, in
support of each enrollment level.




 
c.
Table 1 provides the Plan’s Contract enrollment levels.

 

 
d.
Table 2 provides the authorized areas of operation and respective capitation
rates, which are located in Attachment VIII-B, July 1, 2006 - August 31, 2006
HMO Rates.

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 

--------------------------------------------------------------------------------




Table 1
Enrollment Levels


County
Maximum Enrollment Level
BREVARD
14,000
BROWARD
13,500
CALHOUN
800
CITRUS
7,500
DUVAL
55,000
ESCAMBIA
18,000
GADSDEN
3,500
HIGHLANDS
3,000
HILLSBOROUGH
18,000
JEFFERSON
1,000
LAKE
7,000
LEON
7,000
LIBERTY
400
MADISON
1,500
MANATEE
6,000
MARION
20,000
MARTIN
5,000
MIAMI-DADE
25,000
ORANGE
25,000
OSCEOLA
8,000
PALM BEACH
10,500
PASCO
6,000
PINELLAS
9,000
POLK
10,000
PUTNAM
6,000
SANTA ROSA
4,000
SARASOTA
3,000
SEMINOLE
4,000
VOLUSIA
15,000
WAKULLA
1,000



 


Table 2
Capitation Rates



 
A.
General Capitation Rates plus Mental Health Rates (Attachment VIII-B, Table 2):





Area 2 Counties: Madison, Wakulla, Calhoun, Liberty, Jefferson
 
County 
Provider Number
Jefferson
015019318
Madison
015019322
Wakulla 
015019336
Calhoun
015019340
Liberty 
015019342






B.  
General Capitation Rates plus Mental Health Rates and Transportation Rates
(Attachment VIII-B, Table 4):

 

 
Area 1 Counties:  Escambia, Santa Rosa
 
County 
Provider Number
Escambia
015019314
Santa Rosa
015019331



Area 2 Counties: Gadsden, Leon
 
County 
Provider Number
Gadsden
015019315
Leon
015019320



Area 3 Counties: Citrus, Lake, Marion, Putnam
 
County 
Provider Number
Citrus
015019309
Lake
015019319
Marion
015019323
Putnam
015019329



Area 4 Counties: Duval, Volusia
 
County 
Provider Number
Duval
015019313
Volusia
015019335

 
Area 5 Counties: Pasco, Pinellas
 
County 
Provider Number
Pasco
015019302
Pinellas 
015019303



Area 6 Counties: Manatee, Polk, Highlands, Hillsborough
 
County 
Provider Number
Manatee
015019301
Polk
015019304
Highlands
015019317
Hillsborough
015019300

 
Area 7 Counties: Brevard, Orange, Osceola, Seminole
 
County 
Provider Number
Brevard 
015019308
Orange
015019327
Osceola 
015019328
Seminole
015019333

 
Area 8 Counties: Sarasota
 
County 
Provider Number
Sarasota
015019332

 
Area 9 Counties: Martin, Palm Beach
 
County 
Provider Number
Martin
015019324
Palm Beach
015019339

 
Area 10 Counties: Broward
 
County 
Provider Number
Broward
015019337

 
Area 11 Counties: Dade
 
County
Provider Number
Dade 
015019338

 
 

 
e.
For Plans participating in the frail/elderly program, the community rate shall
be paid for all members in each eligibility category except for those SSI
members determined by the Comprehensive Assessment and Review for Long Term Care
(CARES) Unit to be at risk of nursing home institutionalization. Evidence of
such assessments shall be provided to the Agency by the Plan prior to
authorization by the Agency of payment of the institutional rates. Payment of
institutional rates for any eligible enrollee shall continue only so long as the
enrollee meets the level of care requirements for institutionalization,
otherwise, the community capitation rate applies.




 
f.
Notwithstanding the payment amounts which may be computed with the rate tables
outlined in Attachment VIII-B, July 1, 2006 - August 31, 2006 HMO Rates, the sum
of total capitation payments under this Contract shall not exceed the total
Contract amount of $949,132,610.00 (an increase of $111,965,355.00), expressed
on page seven (7) of this Contract.




 
g.
The Agency may use, or may amend and use, these rates only after certification
by its actuary and approval by the Centers for Medicare and Medicaid Services,
and by notice in a contract amendment to the Health Plan. Inclusion of these
rates is not intended to convey or imply any rights, duties or obligations of
either party, nor is it intended to restrict, restrain or control the rights of
either party that may have existed independently of this section of the
Contract. By signature of this Contract, the parties explicitly agree that this
section shall not independently convey any inherent rights, responsibilities or
obligations of either party, relative to these rates, and shall not itself be
the basis for any cause of administrative, legal or equitable action brought by
either party.



5. Attachment VIII-A, 2005/2006 Medicaid HMO Capitation Rates, is hereby deleted
in its entirety and replaced with Attachment VIII-B, July 1, 2006 - August 31,
2006 HMO Rates, attached hereto and made a part of the Contract.


6. This Amendment shall have an effective date of June 30, 2006, or the date on
which both parties execute the Amendment, whichever is later.


All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.


All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.
 


This Amendment and all its attachments are hereby made part of the Contract.


This Amendment can not be executed unless all previous amendments to this
Contract have been fully executed.


IN WITNESS WHEREOF, the parties hereto have caused this ten (10) page Amendment
(including all attachments) to be executed by their duly authorized officials.
 


HEALTHEASE OF FLORIDA, INC.
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
SIGNED BY:   /s/   Todd S. Farha        
SIGNED BY:    /s/   Alan Levine    
NAME: Todd S. Farha
NAME:    Alan Levine    
TITLE: President and CEO
TITLE:   Secretary   
DATE:   6/14/06    
DATE:    6/15/06     



List of attachments included as part of this Amendment:


Specify Type
Letter/ Number
Description
Attachment
VIII-B
July 1, 2006-August 31, 2006 HMO Rates (5 pages)





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 

--------------------------------------------------------------------------------

 
ATTACHMENT VIII-B
 
July 1, 2006- August 31, 2006 HMO RATES
 
(MEDICAID Non-Reform HMO CAPITATION RATES)
 
By Area , Age and Eligibility Category
 
Effective from July 1, 2006 thru August 31, 2006
 
Pending CMS Approval
 
TABLE 1
 
General Rates:
                                                                               
         
 
             
 TANF
                       
 SSI-N
         
SSI-B
 
SSI-AB
 
Area
 
BTHMO
+2MO
 
3MO-11MO
 
AGE (1-5)
 
AGE (6-13)
 
AGE (14-20)
 
AGE (21-54)
 
AGE (55+)
 
BTHMO
+2MO
 
3MO-11MO
 
AGE (1-5)
 
AGE (6-13)
 
AGE (14-20)
 
AGE (21-54)
 
AGE (55+)
 
 
 
AGE (65-)
 
AGE (65+)
                     
Female
 
Male
 
Female
 
Male
                                                                               
                                             
01
   
989.93
   
187.98
   
94.35
   
59.01
   
124.20
   
65.97
   
238.82
   
152.36
   
317.14
   
9,325.54
   
1,543.53
   
442.82
   
212.17
   
235.54
   
702.61
   
668.29
   
213.61
   
82.35
   
73.06
 
02
   
989.93
   
187.98
   
94.35
   
59.01
   
124.20
   
65.97
   
238.82
   
152.36
   
317.14
   
9,325.54
   
1,543.53
   
442.82
   
212.17
   
235.54
   
702.61
   
668.29
   
213.61
   
82.35
   
73.06
 
03
   
1,116.94
   
213.81
   
107.55
   
67.95
   
141.55
   
75.90
   
273.61
   
175.44
   
366.64
   
9,957.57
   
1,662.60
   
477.06
   
232.47
   
256.49
   
766.81
   
731.43
   
211.77
   
78.25
   
69.40
 
04
   
974.55
   
187.17
   
94.24
   
59.86
   
124.02
   
66.79
   
240.18
   
154.25
   
323.15
   
9,536.61
   
1,594.59
   
458.06
   
223.68
   
246.89
   
736.86
   
703.56
   
269.65
   
82.47
   
73.21
 
05
   
1,064.13
   
204.33
   
102.96
   
65.45
   
135.53
   
72.82
   
262.37
   
168.58
   
352.95
   
10,713.16
   
1,790.72
   
514.15
   
250.70
   
277.01
   
827.38
   
789.52
   
217.21
   
76.31
   
67.76
 
06
   
944.43
   
182.36
   
92.11
   
58.92
   
121.19
   
65.54
   
235.45
   
151.65
   
318.52
   
9,635.07
   
1,615.12
   
463.95
   
227.08
   
250.71
   
749.66
   
716.09
   
253.61
   
72.44
   
64.28
 
07
   
992.73
   
190.88
   
96.12
   
61.08
   
126.59
   
68.08
   
245.26
   
157.68
   
330.21
   
9,852.05
   
1,653.83
   
474.73
   
233.68
   
257.49
   
768.86
   
734.50
   
246.38
   
76.09
   
67.52
 
08
   
883.07
   
170.11
   
85.80
   
54.69
   
112.91
   
60.95
   
219.12
   
140.96
   
295.73
   
8,768.11
   
1,465.38
   
420.94
   
205.16
   
226.58
   
676.74
   
645.88
   
189.22
   
74.08
   
65.68
 
09
   
959.39
   
183.82
   
92.53
   
58.52
   
121.76
   
65.25
   
235.39
   
150.93
   
315.73
   
9,752.41
   
1,635.29
   
469.80
   
230.23
   
254.55
   
759.88
   
725.60
   
178.46
   
77.48
   
68.74
 
10
   
951.93
   
183.23
   
92.39
   
58.89
   
121.60
   
65.57
   
235.72
   
151.63
   
317.97
   
12,233.32
   
2,057.99
   
591.35
   
291.74
   
321.27
   
960.78
   
918.33
   
217.08
   
86.85
   
77.04
 
11
   
1,249.47
   
238.74
   
119.97
   
75.56
   
157.84
   
84.33
   
304.79
   
195.14
   
407.42
   
13,196.11
   
2,208.36
   
634.38
   
309.51
   
342.58
   
1,022.22
   
975.69
   
269.20
   
117.10
   
103.95
                                                                               
                                                                               
                                                                             
TABLE 2
                                                                               
                                   
General + Mental Health Rates:
                                                                               
                                                                     
TANF
                           
 
         
SSI-N
               
SSI-B
   
SSI-AB
Area
   
BTHMO
+2MO
   
3MO-11MO
   
AGE (1-5
)
 
AGE
(6-13)
 
 
AGE (14-20)
   
AGE (21-54)
   
AGE (55+
)
 
BTHMO
+2MO
   
3MO-11MO
   
AGE (1-5)
 
 
AGE (6-13
)
 
AGE (14-20
)
 
AGE (21-54)
 
 
AGE (55+)
 
 

   
AGE (65-)
 
 
AGE (65+)
 
 
                           
Female 
   
Male
   
Female
   
Male
                                                                               
                                                                               
                         
01
   
989.95
   
188.00
   
96.13
   
71.44
   
136.82
   
78.59
   
242.88
   
156.42
   
320.72
   
9,325.62
   
1,543.61
   
454.88
   
284.77
   
304.96
   
808.65
   
706.16
   
216.74
   
95.39
   
86.10
 
02
   
989.95
   
188.00
   
96.89
   
77.40
   
137.76
   
79.53
   
241.90
   
155.44
   
320.25
   
9,325.63
   
1,543.62
   
458.01
   
293.44
   
285.94
   
755.41
   
691.32
   
234.75
   
96.71
   
87.42
 
03
   
1,116.95
   
213.82
   
108.68
   
76.12
   
147.58
   
81.93
   
274.98
   
176.81
   
368.02
   
9,957.61
   
1,662.64
   
484.04
   
269.80
   
279.64
   
791.07
   
742.01
   
219.37
   
85.61
   
76.76
 
04
   
974.56
   
187.18
   
95.55
   
69.35
   
131.02
   
73.79
   
241.77
   
155.84
   
324.76
   
9,536.68
   
1,594.66
   
469.23
   
283.40
   
283.93
   
775.66
   
720.49
   
288.08
   
99.61
   
90.35
 
05
   
1,064.14
   
204.34
   
104.12
   
73.85
   
141.72
   
79.01
   
263.78
   
169.99
   
354.37
   
10,713.20
   
1,790.76
   
520.73
   
285.89
   
298.83
   
850.24
   
799.49
   
221.98
   
84.67
   
76.12
 
06
   
944.46
   
182.39
   
94.32
   
74.37
   
136.88
   
81.23
   
240.49
   
156.69
   
322.97
   
9,635.13
   
1,615.18
   
474.12
   
288.30
   
309.24
   
839.07
   
748.02
   
254.53
   
76.29
   
68.13
 
07
   
992.75
   
190.90
   
98.03
   
74.89
   
136.77
   
78.26
   
247.57
   
159.99
   
332.55
   
9,852.11
   
1,653.89
   
484.61
   
286.51
   
290.25
   
803.18
   
749.47
   
251.73
   
88.16
   
79.59
 
08
   
883.08
   
170.12
   
86.88
   
62.53
   
118.69
   
66.73
   
220.43
   
142.27
   
297.06
   
8,768.15
   
1,465.42
   
427.30
   
239.18
   
247.68
   
698.85
   
655.52
   
195.05
   
85.89
   
77.49
 
09
   
959.40
   
183.83
   
94.06
   
69.59
   
129.93
   
73.42
   
237.24
   
152.78
   
317.60
   
9,752.45
   
1,635.33
   
476.91
   
268.27
   
278.14
   
784.60
   
736.38
   
183.28
   
87.30
   
78.56
 
10
   
951.95
   
183.25
   
94.49
   
74.07
   
132.79
   
76.76
   
238.26
   
154.17
   
320.54
   
12,233.37
   
2,058.04
   
600.50
   
340.66
   
351.61
   
992.56
   
932.19
   
221.82
   
93.33
   
83.52
 
11
   
1,249.49
   
238.76
   
121.95
   
89.88
   
168.40
   
94.89
   
307.19
   
197.54
   
409.84
   
13,196.16
   
2,208.41
   
643.31
   
357.27
   
372.20
   
1,053.25
   
989.23
   
276.60
   
123.40
   
110.25
 

 
 

--------------------------------------------------------------------------------

 
TABLE 3
                                                                               
                                   
General + MH + Dental Rates:
                                                                               
                                         
 
   
TANF 
               
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-B
 
 
  SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5
)
 
AGE
(6-13)
 
 
AGE (14-20)
 
 
AGE (21-54)
 
 
AGE (55+
)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
 
AGE (6-13
)
 
AGE (14-20
)
 
AGE (21-54
)
 
AGE (55+)
 
 

 
 
AGE (65-)
 
AGE (65+)
 
 
                           
Female
 
 
Male
   
Female
   
Male
                                                                               
                                                                               
                         
01
   
989.95
   
188.01
   
98.62
   
76.75
   
142.46
   
83.26
   
244.14
   
157.50
   
322.16
   
9,325.62
   
1,543.63
   
457.23
   
288.81
   
308.54
   
809.96
   
707.37
   
216.87
   
96.26
   
86.53
 
02
   
989.95
   
188.01
   
99.38
   
82.71
   
143.40
   
84.20
   
243.16
   
156.52
   
321.69
   
9,325.63
   
1,543.64
   
460.36
   
297.48
   
289.52
   
756.72
   
692.53
   
234.88
   
97.58
   
87.85
 
03
   
1,116.95
   
213.83
   
111.76
   
82.69
   
154.55
   
87.71
   
278.87
   
180.15
   
372.46
   
9,957.61
   
1,662.66
   
487.11
   
275.06
   
284.30
   
793.11
   
743.88
   
220.04
   
87.09
   
77.49
 
04
   
974.56
   
187.19
   
97.75
   
74.03
   
135.99
   
77.91
   
245.20
   
158.78
   
328.68
   
9,536.68
   
1,594.68
   
471.52
   
287.34
   
287.41
   
777.49
   
722.17
   
288.89
   
101.09
   
91.09
 
05
   
1,064.15
   
204.36
   
107.81
   
81.72
   
150.09
   
85.94
   
275.62
   
180.15
   
367.88
   
10,713.21
   
1,790.80
   
525.38
   
293.88
   
305.89
   
854.35
   
803.27
   
224.75
   
89.11
   
78.31
 
06
   
944.46
   
182.40
   
97.11
   
80.32
   
143.21
   
86.46
   
246.54
   
161.89
   
329.88
   
9,635.14
   
1,615.21
   
477.27
   
293.72
   
314.04
   
842.17
   
750.86
   
256.38
   
79.18
   
69.56
 
07
   
992.75
   
190.91
   
100.40
   
79.95
   
142.14
   
82.71
   
252.02
   
163.80
   
337.62
   
9,852.11
   
1,653.91
   
487.59
   
291.64
   
294.78
   
805.29
   
751.40
   
252.92
   
89.88
   
80.44
 
08
   
883.08
   
170.13
   
89.54
   
68.20
   
124.72
   
71.71
   
225.14
   
146.31
   
302.44
   
8,768.15
   
1,465.44
   
429.88
   
243.61
   
251.60
   
701.47
   
657.93
   
196.29
   
88.16
   
78.61
 
09
   
959.40
   
183.84
   
97.21
   
76.29
   
137.05
   
79.31
   
240.16
   
155.29
   
320.95
   
9,752.45
   
1,635.35
   
479.68
   
273.03
   
282.34
   
785.94
   
737.61
   
183.82
   
88.54
   
79.17
 
10
   
951.95
   
183.26
   
97.56
   
80.59
   
139.72
   
82.50
   
241.23
   
156.72
   
323.94
   
12,233.38
   
2,058.07
   
604.24
   
347.10
   
357.30
   
994.26
   
933.75
   
223.05
   
94.79
   
84.24
 
11
   
1,249.50
   
238.78
   
125.59
   
97.65
   
176.66
   
101.72
   
310.04
   
199.98
   
413.09
   
13,196.17
   
2,208.44
   
647.37
   
364.25
   
378.37
   
1,054.64
   
990.51
   
278.27
   
125.36
   
111.22
 
 
                                                                               
                                                                               
                                                                         
TABLE 4
                                                                               
                                   
General + MH + Transportation Rates:
                                                                               
                                             
 
 
 
 
 
 
 
 
 
 
 
 
TANF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N 
 
 
 
 
 
 
 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
AGE (6-13
)
 
AGE (14-20)
 
AGE (21-54)
 
 
AGE (55+
)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
 
AGE (6-13
)
 
AGE (14-20
)
 
AGE (21-54
)
 
AGE (55+)
 
 

 
 
AGE (65-)
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                         
01
   
994.58
   
189.51
   
97.18
   
72.22
   
138.89
   
79.90
   
246.25
   
158.54
   
324.56
   
9,347.97
   
1,562.10
   
464.19
   
287.50
   
309.71
   
827.02
   
719.50
   
227.86
   
109.22
   
92.04
 
02
   
994.58
   
189.51
   
97.94
   
78.18
   
139.83
   
80.84
   
245.27
   
157.56
   
324.09
   
9,347.98
   
1,562.11
   
467.32
   
296.17
   
290.69
   
773.78
   
704.66
   
245.87
   
110.54
   
93.36
 
03
   
1,122.37
   
215.59
   
109.91
   
77.03
   
150.01
   
83.46
   
278.93
   
179.29
   
372.52
   
9,985.48
   
1,685.69
   
495.65
   
273.21
   
285.58
   
813.99
   
758.66
   
228.86
   
105.64
   
85.36
 
04
   
978.48
   
188.46
   
96.43
   
70.01
   
132.77
   
74.90
   
244.62
   
157.64
   
328.01
   
9,563.87
   
1,617.14
   
480.56
   
286.74
   
289.72
   
798.00
   
736.72
   
294.85
   
118.40
   
98.44
 
05
   
1,067.54
   
205.45
   
104.89
   
74.42
   
143.25
   
79.98
   
266.25
   
171.55
   
357.20
   
10,730.74
   
1,805.27
   
528.04
   
288.04
   
302.56
   
864.66
   
809.96
   
227.94
   
97.89
   
81.81
 
06
   
948.06
   
183.57
   
95.14
   
74.98
   
138.49
   
82.25
   
243.11
   
158.34
   
325.96
   
9,653.72
   
1,630.55
   
481.86
   
290.58
   
313.19
   
854.35
   
759.13
   
260.03
   
88.54
   
73.40
 
07
   
995.58
   
191.82
   
98.67
   
75.36
   
138.03
   
79.06
   
249.63
   
161.29
   
334.90
   
9,871.02
   
1,669.53
   
492.49
   
288.82
   
294.27
   
818.73
   
760.76
   
257.22
   
100.55
   
84.92
 
08
   
887.84
   
171.67
   
87.96
   
63.33
   
120.82
   
68.08
   
223.90
   
144.46
   
301.01
   
8,789.87
   
1,483.38
   
436.35
   
241.84
   
252.29
   
716.69
   
668.48
   
203.79
   
101.75
   
84.31
 
09
   
963.89
   
185.29
   
95.08
   
70.34
   
131.94
   
74.69
   
240.51
   
154.84
   
321.32
   
9,774.80
   
1,653.81
   
486.22
   
271.00
   
282.89
   
802.97
   
749.72
   
189.01
   
104.39
   
85.91
 
10
   
955.45
   
184.39
   
95.28
   
74.65
   
134.36
   
77.75
   
240.81
   
155.78
   
323.45
   
12,259.62
   
2,079.75
   
611.43
   
343.87
   
357.20
   
1,014.13
   
947.86
   
228.62
   
112.82
   
91.90
 
11
   
1,251.85
   
239.54
   
122.49
   
90.27
   
169.46
   
95.57
   
308.91
   
198.63
   
411.80
   
13,212.74
   
2,222.13
   
650.22
   
359.30
   
375.72
   
1,066.88
   
999.14
   
281.66
   
135.29
   
115.37
                                                                               
                                       

 

--------------------------------------------------------------------------------

 
TABLE 5
 
General + Transportation Rates:
                                                                               
                                         

 
 
TANF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
 
AGE (6-13
)
 
AGE (14-20)
 
 
AGE (21-54)
 
 
AGE (55+
)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
 
AGE (
6-13)
 
 
AGE (14-20
)
 
AGE (21-54)
 
AGE (55+)
 

 
 
AGE (65-)
 
AGE (65+)
 
 
                           
Female
 
 
Male
 
 
Female
 
 
Male
                                                                               
                                                                               
                         
01
   
994.56
   
189.49
   
95.40
   
59.79
   
126.27
   
67.28
   
242.19
   
154.48
   
320.98
   
9,347.89
   
1,562.02
   
452.13
   
214.90
   
240.29
   
720.98
   
681.63
   
224.73
   
96.18
   
79.00
 
02
   
994.56
   
189.49
   
95.40
   
59.79
   
126.27
   
67.28
   
242.19
   
154.48
   
320.98
   
9,347.89
   
1,562.02
   
452.13
   
214.90
   
240.29
   
720.98
   
681.63
   
224.73
   
96.18
   
79.00
 
03
   
1,122.36
   
215.58
   
108.78
   
68.86
   
143.98
   
77.43
   
277.56
   
177.92
   
371.14
   
9,985.44
   
1,685.65
   
488.67
   
235.88
   
262.43
   
789.73
   
748.08
   
221.26
   
98.28
   
78.00
 
04
   
978.47
   
188.45
   
95.12
   
60.52
   
125.77
   
67.90
   
243.03
   
156.05
   
326.40
   
9,563.80
   
1,617.07
   
469.39
   
227.02
   
252.68
   
759.20
   
719.79
   
276.42
   
101.26
   
81.30
 
05
   
1,067.53
   
205.44
   
103.73
   
66.02
   
137.06
   
73.79
   
264.84
   
170.14
   
355.78
   
10,730.70
   
1,805.23
   
521.46
   
252.85
   
280.74
   
841.80
   
799.99
   
223.17
   
89.53
   
73.45
 
06
   
948.03
   
183.54
   
92.93
   
59.53
   
122.80
   
66.56
   
238.07
   
153.30
   
321.51
   
9,653.66
   
1,630.49
   
471.69
   
229.36
   
254.66
   
764.94
   
727.20
   
259.11
   
84.69
   
69.55
 
07
   
995.56
   
191.80
   
96.76
   
61.55
   
127.85
   
68.88
   
247.32
   
158.98
   
332.56
   
9,870.96
   
1,669.47
   
482.61
   
235.99
   
261.51
   
784.41
   
745.79
   
251.87
   
88.48
   
72.85
 
08
   
887.83
   
171.66
   
86.88
   
55.49
   
115.04
   
62.30
   
222.59
   
143.15
   
299.68
   
8,789.83
   
1,483.34
   
429.99
   
207.82
   
231.19
   
694.58
   
658.84
   
197.96
   
89.94
   
72.50
 
09
   
963.88
   
185.28
   
93.55
   
59.27
   
123.77
   
66.52
   
238.66
   
152.99
   
319.45
   
9,774.76
   
1,653.77
   
479.11
   
232.96
   
259.30
   
778.25
   
738.94
   
184.19
   
94.57
   
76.09
 
10
   
955.43
   
184.37
   
93.18
   
59.47
   
123.17
   
66.56
   
238.27
   
153.24
   
320.88
   
12,259.57
   
2,079.70
   
602.28
   
294.95
   
326.86
   
982.35
   
934.00
   
223.88
   
106.34
   
85.42
 
11
   
1,251.83
   
239.52
   
120.51
   
75.95
   
158.90
   
85.01
   
306.51
   
196.23
   
409.38
   
13,212.69
   
2,222.08
   
641.29
   
311.54
   
346.10
   
1,035.85
   
985.60
   
274.26
   
128.99
   
109.07
                                                                               
                                                                               
                                                                             
TABLE 6
 
General + Dental Rates:
                                                                               
                                       
 
 
TANF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
AGE (6-13
)
 
AGE (14-20)
 
 
AGE (21-54)
 
 
AGE (55+)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
AGE
(6-13)
 
AGE (14-20
)
 
AGE (21-54)
 
 
AGE (55+)
 
 

 
 
AGE (65-)
 
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                       
01
   
989.93
   
187.99
   
96.84
   
64.32
   
129.84
   
70.64
   
240.08
   
153.44
   
318.58
   
9,325.54
   
1,543.55
   
445.17
   
216.21
   
239.12
   
703.92
   
669.50
   
213.74
   
83.22
   
73.49
 
02
   
989.93
   
187.99
   
96.84
   
64.32
   
129.84
   
70.64
   
240.08
   
153.44
   
318.58
   
9,325.54
   
1,543.55
   
445.17
   
216.21
   
239.12
   
703.92
   
669.50
   
213.74
   
83.22
   
73.49
 
03
   
1,116.94
   
213.82
   
110.63
   
74.52
   
148.52
   
81.68
   
277.50
   
178.78
   
371.08
   
9,957.57
   
1,662.62
   
480.13
   
237.73
   
261.15
   
768.85
   
733.30
   
212.44
   
79.73
   
70.13
 
04
   
974.55
   
187.18
   
96.44
   
64.54
   
128.99
   
70.91
   
243.61
   
157.19
   
327.07
   
9,536.61
   
1,594.61
   
460.35
   
227.62
   
250.37
   
738.69
   
705.24
   
270.46
   
83.95
   
73.95
 
05
   
1,064.14
   
204.35
   
106.65
   
73.32
   
143.90
   
79.75
   
274.21
   
178.74
   
366.46
   
10,713.17
   
1,790.76
   
518.80
   
258.69
   
284.07
   
831.49
   
793.30
   
219.98
   
80.75
   
69.95
 
06
   
944.43
   
182.37
   
94.90
   
64.87
   
127.52
   
70.77
   
241.50
   
156.85
   
325.43
   
9,635.08
   
1,615.15
   
467.10
   
232.50
   
255.51
   
752.76
   
718.93
   
255.46
   
75.33
   
65.71
 
07
   
992.73
   
190.89
   
98.49
   
66.14
   
131.96
   
72.53
   
249.71
   
161.49
   
335.28
   
9,852.05
   
1,653.85
   
477.71
   
238.81
   
262.02
   
770.97
   
736.43
   
247.57
   
77.81
   
68.37
 
08
   
883.07
   
170.12
   
88.46
   
60.36
   
118.94
   
65.93
   
223.83
   
145.00
   
301.11
   
8,768.11
   
1,465.40
   
423.52
   
209.59
   
230.50
   
679.36
   
648.29
   
190.46
   
76.35
   
66.80
 
09
   
959.39
   
183.83
   
95.68
   
65.22
   
128.88
   
71.14
   
238.31
   
153.44
   
319.08
   
9,752.41
   
1,635.31
   
472.57
   
234.99
   
258.75
   
761.22
   
726.83
   
179.00
   
78.72
   
69.35
 
10
   
951.93
   
183.24
   
95.46
   
65.41
   
128.53
   
71.31
   
238.69
   
154.18
   
321.37
   
12,233.33
   
2,058.02
   
595.09
   
298.18
   
326.96
   
962.48
   
919.89
   
218.31
   
88.31
   
77.76
 
11
   
1,249.48
   
238.76
   
123.61
   
83.33
   
166.10
   
91.16
   
307.64
   
197.58
   
410.67
   
13,196.12
   
2,208.39
   
638.44
   
316.49
   
348.75
   
1,023.61
   
976.97
   
270.87
   
119.06
   
104.92
 

 

--------------------------------------------------------------------------------


 
TABLE 7
 
General + Dental + Transportation Rates:
       
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
TANF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE
(1-5)
 
AGE
 (6-13)
 
AGE (14-20)
 
 
AGE (21-54)
 
 
AGE (55+)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
AGE (6-13
)
 
AGE (14-20
)
 
AGE (21-54)
 
 
AGE (55+)
 
 

 
 
AGE (65-)
 
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                                     
01
   
994.56
   
189.50
   
97.89
   
65.10
   
131.91
   
71.95
   
243.45
   
155.56
   
322.42
   
9,347.89
   
1,562.04
   
454.48
   
218.94
   
243.87
   
722.29
   
682.84
   
224.86
   
97.05
   
79.43
 
02
   
994.56
   
189.50
   
97.89
   
65.10
   
131.91
   
71.95
   
243.45
   
155.56
   
322.42
   
9,347.89
   
1,562.04
   
454.48
   
218.94
   
243.87
   
722.29
   
682.84
   
224.86
   
97.05
   
79.43
 
03
   
1,122.36
   
215.59
   
111.86
   
75.43
   
150.95
   
83.21
   
281.45
   
181.26
   
375.58
   
9,985.44
   
1,685.67
   
491.74
   
241.14
   
267.09
   
791.77
   
749.95
   
221.93
   
99.76
   
78.73
 
04
   
978.47
   
188.46
   
97.32
   
65.20
   
130.74
   
72.02
   
246.46
   
158.99
   
330.32
   
9,563.80
   
1,617.09
   
471.68
   
230.96
   
256.16
   
761.03
   
721.47
   
277.23
   
102.74
   
82.04
 
05
   
1,067.54
   
205.46
   
107.42
   
73.89
   
145.43
   
80.72
   
276.68
   
180.30
   
369.29
   
10,730.71
   
1,805.27
   
526.11
   
260.84
   
287.80
   
845.91
   
803.77
   
225.94
   
93.97
   
75.64
 
06
   
948.03
   
183.55
   
95.72
   
65.48
   
129.13
   
71.79
   
244.12
   
158.50
   
328.42
   
9,653.67
   
1,630.52
   
474.84
   
234.78
   
259.46
   
768.04
   
730.04
   
260.96
   
87.58
   
70.98
 
07
   
995.56
   
191.81
   
99.13
   
66.61
   
133.22
   
73.33
   
251.77
   
162.79
   
337.63
   
9,870.96
   
1,669.49
   
485.59
   
241.12
   
266.04
   
786.52
   
747.72
   
253.06
   
90.20
   
73.70
 
08
   
887.83
   
171.67
   
89.54
   
61.16
   
121.07
   
67.28
   
227.30
   
147.19
   
305.06
   
8,789.83
   
1,483.36
   
432.57
   
212.25
   
235.11
   
697.20
   
661.25
   
199.20
   
92.21
   
73.62
 
09
   
963.88
   
185.29
   
96.70
   
65.97
   
130.89
   
72.41
   
241.58
   
155.50
   
322.80
   
9,774.76
   
1,653.79
   
481.88
   
237.72
   
263.50
   
779.59
   
740.17
   
184.73
   
95.81
   
76.70
 
10
   
955.43
   
184.38
   
96.25
   
65.99
   
130.10
   
72.30
   
241.24
   
155.79
   
324.28
   
12,259.58
   
2,079.73
   
606.02
   
301.39
   
332.55
   
984.05
   
935.56
   
225.11
   
107.80
   
86.14
 
11
   
1,251.84
   
239.54
   
124.15
   
83.72
   
167.16
   
91.84
   
309.36
   
198.67
   
412.63
   
13,212.70
   
2,222.11
   
645.35
   
318.52
   
352.27
   
1,037.24
   
986.88
   
275.93
   
130.95
   
110.04
                                                                               
                                                                               
                                                                             
TABLE 8
                                                                               
                                   
General + Mental Health + Dental + Transportation Rates:
                                                                               
                                           
TANF 
                     
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-N
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SSI-B
 
 
SSI-AB
 
Area
 
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE
 (1-5)
 
 
AGE
(6-13)
 
 
AGE (14-20)
 
 
AGE (21-54)
 
 
AGE (55+)
 
BTHMO
+2MO
 
 
3MO-11MO
 
 
AGE (1-5)
 
AGE (6-13
)
 
AGE (14-20
)
 
AGE (21-54)
 
 
AGE (55+)
 
 

 
 
AGE (65-)
 
 
AGE (65+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Female
 
 
Male
 
 
Female
 
 
Male
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                         
01
   
994.58
   
189.52
   
99.67
   
77.53
   
144.53
   
84.57
   
247.51
   
159.62
   
326.00
   
9,347.97
   
1,562.12
   
466.54
   
291.54
   
313.29
   
828.33
   
720.71
   
227.99
   
110.09
   
92.47
 
02
   
994.58
   
189.52
   
100.43
   
83.49
   
145.47
   
85.51
   
246.53
   
158.64
   
325.53
   
9,347.98
   
1,562.13
   
469.67
   
300.21
   
294.27
   
775.09
   
705.87
   
246.00
   
111.41
   
93.79
 
03
   
1,122.37
   
215.60
   
112.99
   
83.60
   
156.98
   
89.24
   
282.82
   
182.63
   
376.96
   
9,985.48
   
1,685.71
   
498.72
   
278.47
   
290.24
   
816.03
   
760.53
   
229.53
   
107.12
   
86.09
 
04
   
978.48
   
188.47
   
98.63
   
74.69
   
137.74
   
79.02
   
248.05
   
160.58
   
331.93
   
9,563.87
   
1,617.16
   
482.85
   
290.68
   
293.20
   
799.83
   
738.40
   
295.66
   
119.88
   
99.18
 
05
   
1,067.55
   
205.47
   
108.58
   
82.29
   
151.62
   
86.91
   
278.09
   
181.71
   
370.71
   
10,730.75
   
1,805.31
   
532.69
   
296.03
   
309.62
   
868.77
   
813.74
   
230.71
   
102.33
   
84.00
 
06
   
948.06
   
183.58
   
97.93
   
80.93
   
144.82
   
87.48
   
249.16
   
163.54
   
332.87
   
9,653.73
   
1,630.58
   
485.01
   
296.00
   
317.99
   
857.45
   
761.97
   
261.88
   
91.43
   
74.83
 
07
   
995.58
   
191.83
   
101.04
   
80.42
   
143.40
   
83.51
   
254.08
   
165.10
   
339.97
   
9,871.02
   
1,669.55
   
495.47
   
293.95
   
298.80
   
820.84
   
762.69
   
258.41
   
102.27
   
85.77
 
08
   
887.84
   
171.68
   
90.62
   
69.00
   
126.85
   
73.06
   
228.61
   
148.50
   
306.39
   
8,789.87
   
1,483.40
   
438.93
   
246.27
   
256.21
   
719.31
   
670.89
   
205.03
   
104.02
   
85.43
 
09
   
963.89
   
185.30
   
98.23
   
77.04
   
139.06
   
80.58
   
243.43
   
157.35
   
324.67
   
9,774.80
   
1,653.83
   
488.99
   
275.76
   
287.09
   
804.31
   
750.95
   
189.55
   
105.63
   
86.52
 
10
   
955.45
   
184.40
   
98.35
   
81.17
   
141.29
   
83.49
   
243.78
   
158.33
   
326.85
   
12,259.63
   
2,079.78
   
615.17
   
350.31
   
362.89
   
1,015.83
   
949.42
   
229.85
   
114.28
   
92.62
 
11
   
1,251.86
   
239.56
   
126.13
   
98.04
   
177.72
   
102.40
   
311.76
   
201.07
   
415.05
   
13,212.75
   
2,222.16
   
654.28
   
366.28
   
381.89
   
1,068.27
   
1,000.42
   
283.33
   
137.25
   
116.34
                                                                               
                                                                               
                                                                             
Area
   
 Corresponding Counties
                                                                               
                                     
Area 1
 
 
 Escambia, Okaloosa, Santa Rosa, Walton
Area 2
 
 
Bay, Calhoun, Franklin, Gadsden, Gulf, Holmes, Jackson, Jefferson, Leon,
Liberty, Madison, Taylor, Washington, Wakulla
Area 3
 
 
Alachua, Bradford, Citrus, Columbia, Dixie, Gilchrist, Hamiliton, Hernando,
Lafayette, Lake, Levy, Marion, Putnam, Sumter, Suwannee, Union
Area 4
 
 
Baker, Clay, Duval, Flagler, Nassau, St. Johns, Volusia
Area 5
 
 
Pasco, Pinellas
Area 6
 
 
Hardee, Highlands, Hillsborough, Manatee, Polk
Area 7
 
 
Brevard, Orange, Osceola, Seminole
Area 8
 
 
Charlotte, Collier, De Soto, Glades, Hendry, Lee, Sarasota
Area 9
 
 
Indian River, Okeechobee, St. Lucie, Martin, Palm Beach
Area 10
 
 
Broward
Area 11
 
 
Dade, Monroe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                         